DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10, 21 and 22, in the reply filed on June 15, 2021 is acknowledged.  Group II, claims 18 and 21, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/ apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/ apparatus are found allowable, an otherwise proper restriction requirement between product/ apparatus claims and process claims may be maintained. Withdrawn process claims that are Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The “ammonia decomposition reactor” claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding each of claims 3, 4, 22, and 23, the recitation of “the additional metal” (at lines 1-2), which is drawn to only one additional metal, renders the claim indefinite because claim 1 (at lines 5-6) sets forth “at least one additional metal”, which is drawn to one additional metal or a plurality of additional metals.
	Regarding claim 5, it is unclear as to the relationship between “a promoter” (at line 2) and the “at least one additional metal that catalyzes and/or promotes ammonia decomposition” set forth in claim 1 (at lines 5-6).  In particular, it is unclear as to whether the “promoter” should be considered another element in addition to the “at least one additional metal” set forth in claim 1, or whether the “promoter” is one of the “at least one additional metal” set forth in claim 1.
	Claim 6 is further rejected because it depends from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. (JP 2013-095618 A).
	Asanuma et al. discloses an ammonia decomposition reactor (i.e., a hydrogen production reactor; see FIG. 1 and translation at, e.g., paragraphs [0018]-[0019]) comprising:
	an ammonia inlet (i.e., a gas supply port having a gas supply pipe connected thereto, not shown in FIG. 1, for supplying ammonia NH3 into a space A of the reactor; see also FIG. 5);
	an ammonia decomposition catalyst system (i.e., an ammonia decomposition catalyst x, filled in the space A of the reactor) downstream of the ammonia inlet that promotes ammonia decomposition;
	a hydrogen outlet downstream of the ammonia decomposition catalyst system (i.e., a gas discharge port having a gas discharge pipe connected thereto, not shown in FIG. 1, for discharging hydrogen H2 from a space B of the reactor; see also FIG. 5);
	a nitrogen outlet downstream of the ammonia decomposition catalyst system (i.e., a gas discharge port having a gas discharge pipe connected thereto, not shown in FIG. 1, for discharging nitrogen N2 from the space A of the reactor; see also FIG. 5); and
	a hydrogen selective membrane (i.e., a hydrogen separation membrane m; see also paragraph [0026]-[0027]);
	wherein the ammonia decomposition catalyst system x comprises a support material, such as an inorganic oxide, and a catalyst component comprising ruthenium, such as in an x comprising a 2 mass % Ru/Al2O3 pellet; see paragraph [0030]).
	Asanuma et al. (see paragraph [0028]) further discloses,
“As the ammonia decomposition catalyst, conventionally known ammonia decomposition catalysts can be used, and examples thereof include noble metal elements such as Ru and Pt, transition metal series elements such as Ni, Fe and Co, and 1 or more kinds selected from molybdenum, tungsten and vanadium. Further, a co-catalyst such as an alkali or an alkaline earth may be added to increase the activity of the ammonia decomposition catalyst, and the catalyst element and the co-catalyst may be supported on a carrier such as a Al2O3,SiO2.” (with emphasis added).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further include at least one additional metal that catalyzes and/or promotes ammonia decomposition for the catalyst component of the ammonia decomposition catalyst system in the reactor of Asanuma et al. because the at least one additional metal (i.e., an alkali or an alkaline earth metal) would increase the activity of the ammonia decomposition catalyst system.
Claims 1-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. (JP 2013-095618 A) in view of Pyrz et al. (“Characterization of K-promoted Ru catalyst for ammonia decomposition discovered using high-throughput experimentation” Top. Catal. 50 (2008) pp. 180-191; cited in the IDS filed on 4/29/2019).
The same comments with respect to Asanuma et al. apply (see rejection under item 6, above).  Asanuma et al., however, does not specifically disclose that the ammonia decomposition catalyst system comprises the claimed catalyst system.
2O3); and
a catalyst component comprising ruthenium present in an amount of about 4 wt.% or less (i.e., 4 wt.% Ru) and at least one additional metal that catalyzes and/or promotes ammonia decomposition; wherein the additional metal comprises an alkali metal, an alkaline earth metal, a transition metal, a metalloid, a post transition metal, or any combination thereof (i.e., potassium as an alkali metal in the 4 wt.% Ru/12 wt.% K catalyst; or Cs as an alkali metal in the 4 wt.% Ru/12 wt.% Cs catalyst; or barium as an alkaline earth metal in the 4 wt.% Ru/3 wt.% Ba catalyst); wherein the additional metal comprises potassium, sodium, magnesium, calcium, strontium, scandium, yttrium, titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, rhenium, iron, osmium, cobalt, rhodium, iridium, nickel, palladium, platinum, copper, silver, gold, zinc, cadmium, indium, tin, lead, lanthanum, bismuth, or any combination thereof (i.e., specifically, the catalyst comprising 4 wt.% Ru/12 wt.% K/Al2O3); wherein the catalyst component comprises a promoter that comprises sodium, potassium, rubidium, cesium, barium, or combinations thereof (i.e., the K, Cs, and Ba metals act as promoters); and wherein the ruthenium and the additional metal are present in the catalyst component in a weight ratio to one another of from about 1:9 to about 9:1 (i.e., for the 4 wt.% Ru/12 wt.% K catalyst, a weight ratio of Ru:K equal to 4:12, which lies within the claimed range; for the 4 wt.% Ru/12 wt.% Cs a weight ratio of Ru:Cs equal to 4:12, which lies within the claimed range; and for the 4 wt.% Ru/3 wt.% Ba catalyst, a weight ratio of Ru:Ba equal to 4:3, which lies within the claimed range).
	It would have been obvious for one of ordinary skill in the art before the effective filing  in the reactor of Asanuma et al. because the 4 wt.% Ru/12 wt.% K catalyst, the 4 wt.% Ru/12 wt.% Cs catalyst, and the 4 wt.% Ru/3 wt.% Ba catalyst were all shown to exhibit ammonia decomposition activity, and the 4 wt.% Ru/12 wt.% K catalyst, in particular, was shown to exhibit ammonia decomposition activity at high efficiency (see Figure 1(a)); and furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
Claims 1-8, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. (JP 2013-095618 A) in view of Kozin et al. (SU 594994 A1)
The same comments with respect to Asanuma et al. apply (see rejection under item 6, above).  Asanuma et al., however, does not specifically disclose that the ammonia decomposition catalyst system comprises the claimed catalyst system.
	Kozin et al. discloses an ammonia decomposition catalyst system (see translation) comprising: a support material comprising an inorganic oxide and a catalyst component comprising ruthenium and at least one additional metal that catalyzes and/or promotes ammonia decomposition, wherein the at least one additional metal comprises the transition metal yttrium (i.e., a ruthenium-yttrium catalyst on alumina; see Example 1 and 2).  Kozin et al. discloses that the catalyst system may comprise ruthenium in an amount of about 4 wt.% or less (i.e., Example 1, which contains 2.7 wt.% Ru); and wherein the ruthenium and the additional metal may be present in the catalyst component in a weight ratio to one another of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ammonia decomposition catalyst system as taught by Kozin et al. for the ammonia decomposition catalyst system in the reactor of Asanuma et al. because the activity of a ruthenium-alumina catalyst for ammonia decomposition can be increased if yttrium is added (see translation of abstract and specification), and furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
Claims 1-8, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. (JP 2013-095618 A) in view of Ding et al. (CN 1506300 A).
The same comments with respect to Asanuma et al. apply (see rejection under item 6, above).  Asanuma et al., however, does not specifically disclose that the ammonia decomposition catalyst system comprises the claimed catalyst system.
	Ding et al. discloses an ammonia decomposition catalyst system (see machine translation at page 2 of 6, third paragraph under “Summary of the invention”) comprising: a support material (i.e., a carrier, e.g., an inorganic oxide such as SiO2 or Al2O3, or activated carbon); and a catalyst component comprising ruthenium (i.e., ruthenium as the “main active component” of the catalyst) and at least one additional metal that catalyzes and/or promotes ammonia decomposition (i.e., one or more “auxiliaries” that may selected from Groups IA, IIA, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ammonia decomposition catalyst system as taught by Ding et al. for the ammonia decomposition catalyst system in the reactor of Asanuma et al. because the catalyst system when, used for ammonia decomposition, enables a lower ammonia decomposition temperature, a higher ammonia feed space velocity, and a lower residual ammonia content in comparison to conventional catalysts (see page 3 of 6 at second to last paragraph; page 6 of 6 at last paragraph).
Claims 1, 3, 4, 7, 8, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. (JP 2013-095618 A) in view of Goetsch et al. (US 2002/0028171).
The same comments with respect to Asanuma et al. apply (see rejection under item 6, above).  Asanuma et al., however, does not specifically disclose that the ammonia decomposition catalyst system comprises the claimed catalyst system.
Goetsch et al. (see paragraph [0028]) discloses that catalysts that are capable of decomposing ammonia to produce hydrogen and nitrogen include, “… the transition metals, Y, La), IVA (Ti, Zr, Hf), VA (V, Nb, Ta), VIA (Cr, Mo, W), VIIA (Mn, Re), VIIIA (Fe, Co, Ni, etc.), IB (Cu, Ag, Au), and IIB (Zn, Cd, Hg) of the Periodic Table of the Elements, inclusive of mixtures and alloys thereof.  Preferred are the metals from Groups VIA, VIIA, and VIIIA, particularly Fe, Ni, Co, Cr, Mn, Pt, Pd, and Ru.”  Goetsch et al. (see paragraph [0029]) further discloses suitable support materials, including inorganic oxides, e.g., alumina, silica, silica-alumina, titania, etc. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an ammonia decomposition catalyst system comprising a support material and a catalyst component comprising ruthenium and at least one additional metal including hafnium and/or yttrium for the ammonia decomposition catalyst system in the reactor of Asanuma et al. because such materials were recognized in the art as being suitable catalyst materials for decomposing ammonia to hydrogen and nitrogen, as taught by Goetsch et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Collins et al. (US 5,451,386) and Engelhard Industries, Inc. (GB 1,039,381 A) are cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774